In an action by the plaintiffs, former employees of the defendant Lorenz-Schneider Co., Inc., who had purchased certain bakery routes from said corporation, against it and against the defendant labor union for a declaratory judgment, a permanent injunction and damages; and in an arbitration proceeding between the corporation and the union relating to the status of said routes under the terms of a collective bargaining agreement, in which proceeding a judgment of the Supreme Court, Queens County, was entered on June 5, 1961 and affirmed (14 A D 2d 923), the parties appeal as follows (upon a consolidated record) from three separate orders of said court: (1) Plaintiffs appeal: (a) from so much of an order made February 16, 1962 in the action, as denied their motion for a temporary injunction to restrain the defendants, acting under the judgment in the arbitration proceeding, from interfering with the management, operation • or control by plaintiffs of their said routes; and b) from an order made April 5, 1962 in the action, granting in part and denying in part both the defendant union’s motion for summary judgment and the plaintiffs’ cross motion for like relief in their favor. (2) The corporation, as petitioner in the arbitration proceeding, appeals from an order made therein March 20, 1962, granting the union’s motion to punish it for contempt for its alleged failure to comply with the terms of said judgment. Orders, insofar as appealed from, affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Hopkins, JJ., concur. [34 Misc 2d 123.]